Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-,10,13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to updating a bill of materials (BOM) which is a mental process. Nothing in the claims precludes the steps from being performed mentally.  The limitations on running component detection, outputting updated component information, determining acceptability, saving updated configuration is a process that under its broadest reasonable interpretation could be performed by mentally.  If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The claims do not recite a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above.   The claims are not patent eligible.

Regarding dependent claims 2-13 these claims are directed to limitations which serve to limit the BOM updating steps.  The subject matter of claims 2 (log of changes), 3 (receiving self-reported data), 4 (outputting self reported data), 5 (self reported component data), 6 (flagging unacceptable component configuration), 7 (BOM is of autonomous vehicle, routing vehicle for service), 8 (run component detection while vehicle is in service), 9 (comparing configuration to target), 10 (comparing configuration to range of target values), 13 (human readable BOM format) additional steps to the abstract idea.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 8, 14-16,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbrink US7855663B2 in view of Sankavaram US20190066398A1

Regarding Claim 1, Wilbrink discloses

running an automatic component detection process for detecting data about components of the vehicle; 
outputting an updated component configuration including updated component data for the components in the vehicle; 
saving the updated component configuration to the bill of materials.


Wilbrink does not explicitly disclose
determining whether the updated component configuration is acceptable; and 
Sankavaram discloses a system for detecting and directing service for an autonomous vehicle.  (Sankavaram, abstract; Summary, “According to some aspects, a system is disclosed for performing automatic maintenance of an autonomous vehicle. The system includes a communication device configured to receive a maintenance request from the autonomous vehicle, wherein the maintenance request includes diagnostic data from an On-Board Computing (OBC) device of the autonomous vehicle. Further, the communication device is configured to receive a work schedule of a closest facility. Moreover, the communication device is configured to send an appointment reservation to the autonomous vehicle, wherein the appointment reservation includes a time slot and the location of the closest facility. Further, the system includes a processing device configured to analyze the diagnostic data to identify at least one recommended car service for the autonomous vehicle. Further, the processing device is configured to compare a vehicle location against a plurality of facility locations to identify the closest facility from a plurality of maintenance facilities, wherein the plurality of facility locations is related to the locations of the plurality of maintenance facilities. Moreover, the processing device is configured to generate the appointment reservation with the closest facility in the one or more 

Regarding Claim 2, Wilbrink and Sankavaram disclose the method of claim 1.  
creating a log of changes to the bill of materials.
“At step 170, a list of every new item that was detected during maintenance is built, and at step 180, the process ends.”  (Wilbrink, col.4,lns.45-53)

Regarding Claim 3, Wilbrink and Sankavaram disclose the method of claim 1.  
further comprising receiving self-reported component data.
See prior art rejection of claim 1.  The examiner interprets RFID to be self reporting

Regarding Claim 4, Wilbrink and Sankavaram disclose the method of claim 3.  
wherein outputting the updated component configuration includes outputting the self-reported component data.


Regarding Claim 5, Wilbrink and Sankavaram disclose the method of claim 3.  
wherein the self-reported component data includes at least one of a part number, a serial number, a firmware version, and a software version. 
(Wilbrink, claim 2, “2. The system of claim 1, wherein each RFID tag includes a part number and data regarding whether the part is new or refurbished.”)

Regarding Claim 8, Wilbrink and Sankavaram disclose the method of claim 1.  
wherein the bill of materials is a bill of materials 
See prior art rejection of claim 1 regarding Wilbrink

for an autonomous vehicle, and 
See prior art rejection of claim 1 regarding Sankavaram

wherein running the automatic component detection process comprises running the automatic component detection process when the vehicle is in service.
See prior art rejection of claim 1 regarding Wilbrink

Regarding Claim 14,
a plurality of components, 
wherein the components are configured to self-report selected component data; 
a processor for determining whether the self-reported component data meet predetermined criteria and identifying unacceptable component data; and 
a database for storing self-reported component data for each of the plurality of components, wherein the database is configured to update previously-stored data based on the self-reported component data.
See prior art rejection of claim 1.

Regarding Claim 15, Wilbrink and Sankavaram disclose the vehicle of claim 14

wherein the vehicle is an autonomous vehicle, and wherein when unacceptable component data is identified, the vehicle is scheduled for service and the vehicle is routed to a service center for the scheduled service.
See prior art rejection of claim 1 regarding Sankavaran

Regarding Claim 16, Wilbrink and Sankavaram disclose the vehicle of claim 14
a second database for storing changes between an original bill of materials and updated stored data for each of the plurality of components. 
(Wilbrink, fig.3).  The examiner interprets different tables to read on different databases (e.g. a structured set of data)

Regarding Claim 19,
an onboard computer; and 
a plurality of components including a plurality of sensors from a sensor suite, 
wherein each of the plurality of components is configured to self- report selected component data; 
wherein the onboard computer is configured to receive updated component data,
determine whether the updated component data is acceptable, and 
save the updated component data to an updated bill of materials.
See prior art rejection of claim 1.

Regarding Claim 20, Wilbrink and Sankavaram disclose the vehicle of claim 19,
wherein the onboard computer is further configured to store changes between an original bill of materials and the updated bill of materials. 
See prior art rejection of claim 1.


Claims 6,7,9,10,13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbrink US7855663B2 in view of Sankavaram US20190066398A1 in view of Saito 20020044049A1

Regarding Claim 6, Wilbrink and Sankavaram disclose the method of claim 1.

Wilbrink and Sankavaram does not explicitly disclose  
wherein when the updated component configuration is not acceptable, flagging the updated component configuration for review.
Saito is directed to a vehicle warning system.  (Saito, abstract).  Saito discloses diagnosing problems and reporting problems.  (Saito, summary, “In case that these control data are compared with a permissible data area and the control data deviates from this, abnormal data reporting process installed in the vehicle detects this diagnostic result. Abnormal data reporting process gives the driver warning by using the on-vehicle display. in addition, abnormal data reporting process informs the information peripheral device of the service company of abnormal data information to which the career 

Regarding Claim 7, Wilbrink, Sankavaram and Saito disclose the method of claim 6.
wherein the bill of materials is in an autonomous vehicle, and further comprising scheduling the autonomous vehicle for service, and routing the autonomous vehicle to a service center.
See prior art rejection of claim 1.


Regarding Claim 9, Wilbrink and Sankavaram disclose the method of claim 1.  

Wilbrink and Sankavaram does not explicitly disclose
wherein determining whether the updated component configuration is acceptable includes comparing the updated component configuration to a target configuration.
Saito discloses that data outside a range could be unacceptable.  (Saito, Summary, “In case that these control data are compared with a permissible data area and the control data deviates from this, abnormal data reporting process installed in the vehicle detects this diagnostic result.”).  It would have 

Regarding Claim 10, Wilbrink, Sankavaram and Saito disclose the method of claim 9.  
wherein comparing the updated component configuration to a target configuration includes comparing the updated component configuration to a range of target values.
See prior art rejection of claim 9

Regarding Claim 13, Wilbrink and Sankavaram disclose the method of claim 1.  
reporting the updated component configuration in the bill of materials in a human-readable format, wherein reporting complies with selected compliance goals.
See prior art rejection of claim 6 regarding Saito.  The examiner interprets a vehicle diagnostic report to comply with a goal of warning of vehicle failure. 


Claims 11,12,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbrink US7855663B2 in view of Sankavaram US20190066398A1 in view of Parfenov 20160328883

Regarding Claim 11, Wilbrink and Sankavaram disclose the method of claim 1.  
wherein the bill of materials is in 
See prior art rejection of claim 1 regarding Wilbrink

an autonomous vehicle, and further comprising 
See prior art rejection of claim 1 regarding Sankavaram

Wilbrink and Sankavaram does not explicitly disclose
presenting data about components in the bill of materials to augmented reality glasses.
Parfenov is directed to an augmented reality display system.  (Parfenov, abstract).  Parfenov discloses that augmented reality can be used to display components in a vehicle viewed through glasses.  (Parfenov FIG. 32 is a perspective view of digital AR glasses and the AR content displayed thereon and viewable by a user.)    It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Wilbrink and Sankavaram with the glasses of Parfenov with the motivation of improving human machine interaction.  (Parfenov, summary)

Regarding Claim 12, Wilbrink, Sankavaram and Parfenov disclose the method of claim 11.  

Wilbrink and Sankavaram do not explicitly disclose
presenting data from the bill of materials about selected components when the glasses are directed at the selected components.
“In the example of digital glasses, the real-world content (actual graphic) is transmitted through the lenses of the digital glasses and directly to the user's eye, as is the case with any glasses. The AR content, in this example, includes the computer-generated graphics, which are computer-generated and displayed on the inside of the lens to augment what the user is already viewing, thereby resulting in AR content 117.”  (Parfenov, para 0048)    It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Wilbrink and Sankavaram with the glasses of Parfenov with the motivation of improving human machine interaction.  (Parfenov, summary)


Regarding Claim 17, Wilbrink and Sankavaram disclose the vehicle of claim 14

an augmented reality system, wherein data about the plurality of components is presented to augmented reality glasses.
See prior art rejection of claim 11 regarding Parfenov

Regarding Claim 18, Wilbrink, Sankavaram and Parfenov disclose the vehicle of claim 17
wherein the augmented reality system is configured to display data about selected components when the glasses are directed at the selected components.
See prior art rejection of claim 12


Conclusion

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687